      Case 3:20-cv-08015-GMS Document 31 Filed 12/31/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Cynthia C Smith,                                  No. CV-20-08015-PCT-GMS
10                  Plaintiff,                         ORDER
11   v.
12   Robert Wilkie, et al.,
13                  Defendants.
14
15
16          Pending before the Court are Defendant Northern Arizona Veteran Affairs
17   Healthcare System’s (“Defendant”) Motion to Dismiss, (Doc. 20), Plaintiff Cynthia C.
18   Smith’s (“Plaintiff”) Motion for an Extension of Time to Serve the Attorney General of the
19   United States, (Doc. 22), and Plaintiff’s Application for Entry of Default, (Doc. 28). For
20   the following reasons, Defendant’s Motion is granted, and Plaintiff’s motions are denied
21   as moot.
22                                       BACKGROUND
23          Plaintiff filed suit on January 15, 2020, alleging race, age, and disability
24   discrimination, and harassment and retaliation in the workplace. (Doc. 1.) Plaintiff alleges
25   in her Complaint that she received a “Right–to–Sue” Letter from the Equal Employment
26   Opportunity Commission (“EEOC”) on October 15, 2019. Id. at 9. However, the letter
27   itself states that it was issued on August 29, 2019. Id. at 24. In her complaint, Plaintiff
28   includes an email exchange confirming she received the Right-to-Sue Letter via email on
         Case 3:20-cv-08015-GMS Document 31 Filed 12/31/20 Page 2 of 4



 1   October 15, 2019. 1 Id. at 20. Although she explains in her response that she received the
 2   email after inquiring into the status of her case, the complaint itself contains no allegations
 3   of delay. The emailed decision is accompanied by the explanation: “Attached is the
 4   Agency’s Final Decision. It appears OEDCA sent it to an old address.” Id.
 5           Defendant now moves for dismissal of Plaintiff’s case for failure to timely bring an
 6   action after receipt of the “Right-to-Sue” Letter.
 7                                           DISCUSSION
 8           Before a claimant can file a civil action under Title VII, the Age Discrimination in
 9   Employment Act (“ADEA”), or the Americans with Disabilities Act (“ADA”), she must
10   file a timely charge of discrimination with the EEOC. See Zipes v. Trans World Airlines,
11   Inc., 455 U.S. 385, 393 (1982). If the EEOC dismisses the charge, the claimant has 90 days
12   to file a civil action. 42 U.S.C. § 2000e–5(f)(1) (adopting 90-day time limit for suits under
13   Title VII); 42 U.S.C. § 12117 (ADA); 29 U.S.C. § 626 (ADEA). This 90-day period
14   operates as a statute of limitations; if the claimant fails to bring suit in that time, her action
15   is time-barred. Payan v. Aramark Mgmt. Services Ltd. P’ship, 495 F.3d 1119, 1121 (9th
16   Cir. 2007). “The statute of limitations begins to run from the date on which a right-to-sue
17   letter is delivered to either the claimant or his attorney, whichever comes first.” Rhodes v.
18   Raytheon Co., 555 F. App’x 665, 667 (9th Cir. 2014).
19           Plaintiff’s “Right-to-Sue” Letter is dated August 29, 2019. (Doc. 1 at 24.) She
20   asserts however, that “[o]n October 15, 2019 the Agency sent [her] its Final Agency
21   1
       A court is generally confined to the pleadings on a motion to dismiss; “[a] court may,
     however, consider certain materials—documents attached to the complaint, documents
22   incorporated by reference in the complaint, or matters of judicial notice—without
     converting the motion to dismiss into a motion for summary judgment.” United States v.
23   Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). The Ninth Circuit has “extended the
     ‘incorporation by reference’ doctrine to situations in which the plaintiff’s claim depends
24   on the contents of a document, the defendant attaches the document to its motion to dismiss,
     and the parties do not dispute the authenticity of the document, even though the plaintiff
25   does not explicitly allege the contents of that document in the complaint.” Knievel v. ESPN,
     393 F.3d 1068, 1076 (9th Cir. 2005). Because the documents attached to the Plaintiff’s
26   Complaint (Doc. 1) are ones upon which Plaintiff’s complaint depends and the parties do
     not dispute the authenticity of the documents, the Court considers them. See Nelson v.
27   Nelson, No. 2:17-CV-1333-EFB, 2018 WL 1392885, at *3 (E.D. Cal. Mar. 20, 2018) (“The
     emails may be considered under the incorporation by reference doctrine as the contents of
28   the emails are alleged in the complaint and no party questions the authenticity of the
     emails.”).

                                                   -2-
      Case 3:20-cv-08015-GMS Document 31 Filed 12/31/20 Page 3 of 4



 1   Decision.” Id. at 9. Plaintiff’s complaint includes an email confirming she received the
 2   final decision via email that day. Id. at 20. However, Plaintiff did not file her Complaint
 3   until January 15, 2020, 92 days after her asserted receipt of the Right-to-Sue Letter.
 4   Therefore, Plaintiff failed to file her claims within the required 90-day period.
 5          Plaintiff’s pro se status does not extend this time limit. Payan, 495 F.3d at 1127.
 6   (“Because Payan did not file her complaint until January 2, 2004, three days beyond the
 7   ninety-day period, the district court properly dismissed her claims as untimely. Payan’s pro
 8   se status does not afford her different treatment under these standards.”); see, e.g., Theodule
 9   v. Blue Mercury, No. 17-CV-05581-DMR, 2018 WL 4110555, at *5 (N.D. Cal. Aug. 29,
10   2018) (“Her ignorance of the law due to her pro se status is not a basis for equitable
11   tolling.”). Nor do Plaintiff’s allegations suggest that the statutory period was tolled.
12   “Equitable tolling is applied in extreme cases only.” Rhodes, 555 Fed. App’x. at 668
13   (citation omitted). “Generally, a litigant seeking equitable tolling bears the burden of
14   establishing two elements: (1) that he has been pursuing his rights diligently, and (2) that
15   some extraordinary circumstance stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408,
16   418 (2005) (citing Irwin v. Dep’t Veterans Affs., 498 U.S. 89, 96 (1990)). However,
17   “invocation of the equitable tolling doctrine is not appropriate in cases in which the litigant
18   has failed to meet a deadline as a result of ‘garden variety’ neglect.” Washington v. Garrett,
19   10 F.3d 1421, 1437 (9th Cir. 1993) (citation omitted).
20          In this case, Plaintiff has proffered no justifiable reason entitling her to equitable
21   tolling. She has not alleged any facts which demonstrate that she exercised due diligence
22   to meet the 90-day deadline, nor any evidence that some extraordinary circumstance stood
23   in her way. Accordingly, she has not satisfied the high standard necessary for this Court to
24   apply equitable tolling. See, e.g., Rhodes, 555 Fed. App’x. at 667–68 (holding that the
25   district court did not abuse its discretion in declining to apply the doctrine of equitable
26   tolling where the plaintiff’s “complaint was filed one day late”); Gonzalez v. Adecco N.
27   Am., LLC, No. 06-cv-395-AS, 2007 WL 54780, at *2 (D. Or. Jan. 3, 2007) (“Plaintiff did
28   not file anything within the limitations period, and did not otherwise exercise due diligence


                                                  -3-
      Case 3:20-cv-08015-GMS Document 31 Filed 12/31/20 Page 4 of 4



 1   to preserve her legal rights, which would warrant equitable tolling.”). Plaintiff’s claims are
 2   thus time-barred and dismissed.
 3                                         CONCLUSION
 4          For the reasons stated above, Plaintiff’s claims are time-barred.
 5          IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss (Doc. 20)
 6   is GRANTED. The Clerk of the Court is directed to enter a judgment of dismissal with
 7   prejudice.
 8          IT IS FURTHER ORDERED that Plaintiff’s Motion for an Extension of Time to
 9   Serve the Attorney General of the United States (Doc. 22) is DENIED AS MOOT.
10          IT IS FURTHER ORDERED that Plaintiff’s Request for Entry of Default. (Doc.
11   28) is DENIED AS MOOT.
12          Dated this 31st day of December, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
